NO. 07-01-0487-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                       JULY 10, 2002

                          ______________________________


                               IN RE: ALAN SCOTT GORE

                        _________________________________


Before QUINN and REAVIS and JOHNSON, JJ.


       Pending before the Court is the Petition for Writ of Mandamus filed by Relator Alan

Scott Gore. Relator alleges that respondent, the Honorable David Gleason, Judge of the

47th District Court of Potter County, has failed to rule on relator’s Motion to Review the

Trial/Appellate Record on a Temporary Loan Basis which is pending in cause number

37,830-A in the 47th District Court.


       By its response to the Petition for Writ of Mandamus, the State urges that

respondent has signed an order denying relator’s motion. The State has attached a

certified copy of an order signed by respondent which denies relator’s motion.


       We deny relator’s Petition as moot.


                                                       Phil Johnson
Do not publish.       Justice




                  2